Citation Nr: 1420223	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-10 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.  

2.  Entitlement to service connection for a thoracic or lumbar spine disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, bipolar disorder, personality disorder, and major depressive disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1987 to August 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A review of the claims file shows that the Veteran has been variously diagnosed as having PTSD, anxiety disorder, personality disorder, major depressive disorder, and bipolar disorder.  The Board therefore finds that the Veteran's claim must be developed more generally as a claim for an acquired psychiatric disorder, particularly in light of the lack of medical evidence in the claims file that addresses the nature of her variously diagnosed acquired psychiatric disorders.  Thus, the claim is broadly recharacterized as reflected on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that a cervical spine disorder is related to service.  

2.  The preponderance of the evidence is against a finding that a thoracic or lumbar spine disorder is related to service.  

3.  The preponderance of the evidence is against a finding that a psychiatric disorder is related to service.  





CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria to establish service connection for a thoracic or lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria to establish service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a June 2009 letter prior to the initial adjudication of her claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran stated she was treated at Fort Sam Houston from 1987 to 1991.  The RO attempted to locate these records on multiple occasions.  The National Personnel Records Center (NPRC) reported that these records were unavailable.  The Veteran was notified of this in May 2012.

The Veteran was also provided with a VA examination for her spine disorders which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

A VA examination was not provided in conjunction with the Veteran's claim for a psychiatric disorder, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's diagnosed psychiatric disorders are related to service.  The Veteran herself has provided statements that these disorders are related to service, and although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the nature and etiology of a psychiatric disorder, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide her with a VA examination in conjunction with her claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(d) if the evidence shows a chronic disease first diagnosed after service was incurred in service.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Analysis

The Veteran contends that her spine and psychiatric disorders began in service, or in the alternative that her cervical spine disorder pre-existed service and was aggravated by service.  The preponderance of the evidence is against the claims and the appeals will be denied.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In order to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C. § 1153; 38 C.F.R. § 3.306; Wagner, supra.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  Wagner at 1096.

The Veteran was afforded a medical examination at entrance to service in December 1986.  There were no defects found for a spinal condition and although the Veteran reported a broken clavicle in 1981, she also stated it had caused no problems since that time.  The Veteran denied back trouble or painful joints.  No psychiatric disorder was noted on entrance to service.  At her separation examination in May 1991 the Veteran was found qualified for separation from service with no diagnosed spinal or psychiatric conditions.  The Veteran herself filled out a Report of Medical History reporting no back pain, painful joints, or nerve problems.  She also denied trouble sleeping, depression or excessive worry, memory loss, or nervous trouble.

In a June 1996 medical examination report for the Army Reserves again the Veteran denied back or joint pain.  There was no reference to a neck, spine, or psychiatric disorder.  The examiner did not diagnose any defects other than scars.  

Although the Veteran has submitted statements that she entered service with a cervical spine disorder, there is no evidence of this on her medical examination reports.  The Court has held that the regulation provides expressly that the term 'noted' denotes only such conditions as are recorded in examination reports, and that a mere history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).  Accordingly, the Veteran is presumed sound on entrance to service.

The lack of complaints or diagnoses for a spine or psychiatric condition in-service weighs against the Veteran's claims that these disorders began in-service and continued on thereafter.

The Veteran's post service treatment records reveal that she has complaints of back and neck pain.  See e.g., April and August 2010 record.  She has been diagnosed with degenerative joint and degenerative disc disease.  

In an April 1999 private treatment record the Veteran was diagnosed with major depression.  Again the Veteran did not refer to any incidents in service or symptoms which began in service.  See also June 1996 treatment record.

In September 2006 the Veteran was treated at the VA Medical Center and she referenced the 1980 car accident where she fractured her clavicle and injured her back.  She reported chronic pain since that time.  There was no reference to an in service injury.

In an October 2006 VA treatment record the Veteran was diagnosed with PTSD and borderline personality disorder.  The examiner related these diagnoses to the abuse the Veteran endured as a child.  The examiner also noted the Veteran's depression was significantly aggravated by PTSD and vice versa.  She noted the Veteran was still troubled by the abuse she suffered as a child.  

The Veteran was afforded a VA examination in March 2010.  She reported that she could not go to sick call in service because she was told she was a crybaby by her commanding officer.  The examiner noted degenerative changes and osteophytic changes on x-ray.

A November 2010 private treatment record diagnosed the Veteran with bipolar disorder.  The Veteran did not refer to any incidents from service or reference that her psychiatric disorder symptoms began in service.

In December 2010 the Veteran received information on attending a military sexual trauma (MST) group.  In an April 2011 statement the Veteran referenced a physical assault which happened when her sergeant attacked her in service.  In a separate statement the Veteran also referred to an in service MST which happened when she was at the car wash and another service member assaulted her.  The Veteran has also been awarded benefits from the Social Security Administration for anxiety, affective, and mood disorders.

The Veteran was notified in June 2009 that she should submit additional materials to support her claim for PTSD.  She did not provide stressor statements after this.  The January 2012 notice to the Veteran requested further information as to her claimed physical assault.  She did not respond to this request.  The duty to assist her with her claim is not a one-way street.  If the Veteran wants help in developing her claim, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This includes responding to requests for information in a timely fashion.

A VA examiner offered an opinion in February 2012.  He stated that the Veteran's thoracic and lumbar spine degenerative joint disease were not caused, or aggravated by military service.  His rationale was that the Veteran's degenerative joint disease was consistent with the normal aging process of a person her age.  There is no evidence that wearing heavy packs causes, or contributes to, progression of thoracic and lumbar spine degenerative joint disease.

In June 2012 an addendum opinion was obtained.  The examiner opined that it was less likely than not that the Veteran's cervical spine disorder was not aggravated by service.  The examiner noted there was no evidence that the Veteran was evaluated in service for an ongoing, chronic neck condition.  She further opined that carrying a heavy pack would not degenerative changes of the cervical spine.  

A preponderance of the competent probative evidence weighs against the Veteran's assertions that her claimed disorders are related to service.  The evidence of record includes the Veteran's statements asserting continuity of symptoms with respect to her claimed disorders since active duty service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, an absence of evidence of a disorder may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The exception is 'where the silence in regard to a condition can be taken as proof that a doctor did not observe the symptom' or if the fact would have normally been recorded.  See Kahana, supra; see also Buczynski, supra.

The Board finds credible the Veteran's report that she currently experiences cervical and lumbar spine pain and psychiatric symptoms.  The Board also finds credible the Veteran's statements that she was involved in a car accident prior to entering service.  

As noted above, the Board cannot make a determination that the lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, supra; Kahana, supra; Buczynski, supra.  However, the Board can weigh the Veteran's service treatment records against the Veteran's contentions that her claimed disorders are related to service.  Although the Veteran stated she entered service with a neck disorder, there is no evidence of this on her examination reports.  There are also no complaints in service of spine or psychiatric disorders, nor were any diagnosed.  On her separation examination there was no reference to psychiatric treatment at Fort Sam Houston for 4 years.  The Veteran also contends that she was put on a limited profile and exempt from wearing boots and packs.  However, the only profile noted was for when the Veteran's jaw was wired shut.  

Finally, no medical examiner has linked the claimed spinal conditions to service.  To the contrary, the February and June 2012 examiners specifically opined that the Veteran's spinal disorders were not related to service.  The October 2006 examiner related the Veteran's psychiatric diagnoses to the abuse the Veteran endured as a child.  Unfortunately, this evidence weighs against the Veteran's contentions that her claimed conditions are related to service.

Here, the Board finds that the reported lay history of cervical and lumbar spine injuries, and psychiatric conditions, in service and continued symptomatology post service, while competent, is nonetheless not credible.  See e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Emphasis is placed on the evidence of record at the time of the 1984 Jeep accident, the medical examinations failing to reference a cervical or lumbar spine injury or psychiatric disorder, and the VA examiners' opinions not relating the Veteran's conditions to service.

With regard to the presumption of arthritis, there is no evidence the Veteran had arthritis in her cervical or lumbar spine within one year of service.  Accordingly, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for a thoracic or lumbar spine disorder is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


